Since writing the original opinion herein appellant has had the clerk to certify that the money order attached to the statement of facts is the money order introduced in evidence, and under such circumstances we suppose that we should consider it as the original money order. But as the bill objecting to its introduction is not so drawn as to call our attention to the matter which is now sought to be complained of, nor drawn in a way to present any matter for consideration, we are of the opinion that there was no error in admitting the money order in evidence over the objections offered by appellant as shown by the bill of exceptions. It is only such objections as are made in the trial of the case that can be considered by this court on appeal; and if there was a variance between the money order offered in evidence *Page 618 
and the one alleged in the indictment, appellant in his bill should have shown the variance and should have shown he made this objection in the trial of the case.
Motion for rehearing is overruled.
Overruled.